0124556789 558Exhibit
                       96 5 5E9-0001
                                                 4 5 595 7




                     Exhibit E - 0001
0124556789 558Exhibit
                       96 5 5E-0002
                                                4 5 595 7




                     Exhibit E - 0002
Exhibit E - 0003




Exhibit E - 0003
Exhibit E - 0004




Exhibit E - 0004
Exhibit E - 0005




Exhibit E - 0005
Exhibit E - 0006




Exhibit E - 0006
Exhibit E - 0007




Exhibit E - 0007
Exhibit E - 0008




Exhibit E - 0008
Exhibit E - 0009




Exhibit E - 0009
Exhibit E - 0010




Exhibit E - 0010
Exhibit E - 0011




Exhibit E - 0011
Exhibit E - 0012




Exhibit E - 0012
Exhibit E - 0013




Exhibit E - 0013
Exhibit E - 0014




Exhibit E - 0014
Exhibit E - 0015




Exhibit E - 0015
Exhibit E - 0016




Exhibit E - 0016
Exhibit E - 0017




Exhibit E - 0017
Exhibit E - 0018




Exhibit E - 0018
Exhibit E - 0019




Exhibit E - 0019
Exhibit E - 0020




Exhibit E - 0020
Exhibit E - 0021




Exhibit E - 0021
Exhibit E - 0022




Exhibit E - 0022
Exhibit E - 0023




Exhibit E - 0023
Exhibit E - 0024




Exhibit E - 0024
Exhibit E - 0025




Exhibit E - 0025
Exhibit E - 0026




Exhibit E - 0026
Exhibit E - 0027




Exhibit E - 0027
Exhibit E - 0028




Exhibit E - 0028
Exhibit E - 0029




Exhibit E - 0029
Exhibit E - 0030




Exhibit E - 0030
Exhibit E - 0031




Exhibit E - 0031
Exhibit E - 0032




Exhibit E - 0032
Exhibit E - 0033




Exhibit E - 0033
